Title: Pennsylvania Assembly: Reply to the Governor, 3 December 1755
From: Pennsylvania Assembly
To: 


The Assembly had requested information about an alleged Shawnee complaint, made at the Carlisle conference of 1753, of being cheated in land purchases; and Governor Morris, on November 19, had asked Council members Robert Strettell, Joseph Turner, and Thomas Cadwalader to investigate. Their report was sent to the Assembly November 22, along with a message scolding the House because its first inquiry had not been sufficiently explicit, and asserting the complete fairness of the proprietary dealings with the Indians. Both message and Council report were read in the Assembly on November 24 and again on the 29th, when James Pemberton, Franklin, and James Wright were appointed to draft a reply. It was approved December 2 and sent to the governor the next day.
 
May it please the Governor,
[December 3, 1755]
We have considered the Report of the Committee of the Governor’s Council, to which he is pleased to refer us for an Answer to our Enquiry, relating to a Claim of the Shawanese Indians, on the Lands near Conedoguinet. We are far from desiring to justify those Indians in their late Outrages and Murders committed against the People of this Province, in Violation of the most solemn Treaties. We believe that great Care has generally been taken to do the Indians Justice by the Proprietaries in the Purchases made of them, and in all our other publick Transactions with them: And as they have not the same Ideas of legal Property in Lands that we have, and sometimes think they have Right when in Law they have none, but yet are cheaply satisfied for their supposed as well as real Rights, we think our Proprietaries have done wisely, not only to purchase their Lands, but to “purchase them more than once,” as the Governor says they have done, rather than have any Difference with them on that Head, or give any Handle to the Enemies of the Province to exasperate those People against us. It appears indeed from the Report, that they could have but a slender Foundation for a Claim of Satisfaction for those Lands. We are however convinced, by original Minutes taken by one of the Commissioners at the Treaty of Carlisle, now lying before us, that the Shawanese Chiefs mentioned that Claim of theirs to the Lands in Question at that Time, and were promised that the Matter should be laid before the Proprietaries. It was after the Publick general Business of the Treaty was over, and was not inserted in the printed Account of the Treaty, perhaps because it was thought to relate more particularly to the Proprietary than to the Province, and one of the Commissioners being himself concerned in the Proprietaries Affairs, there was Reason to believe he would take Care to get it settled; and doubtless he would have done so, had he not, as appears by the Report, entirely forgot the whole Transaction. We are sorry it was not done, tho’ probably the Instigations, present Situation and Power of the French, might have been sufficient nevertheless to have engaged those Indians in the War against us.
